Citation Nr: 0327452	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  97-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the 
postoperative residuals of the left knee with degenerative 
changes, rated as 10 percent disabling, prior to December 12, 
2000.

2.  Entitlement to an increased evaluation for left knee 
instability, currently rated as 20 percent disabling from 
December 12, 2000.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated as 10 percent 
disabling from December 12, 2000.

4.  Entitlement to an increased evaluation for lower back 
pain, rated as 10 percent disabling, prior to December 7, 
2000.

5.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling from 
December 7, 2000.

6.  Entitlement to an increased evaluation for bursitis of 
the left hip, currently rated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The veteran served on active duty from April 1982 to December 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection was denied 
for disabilities involving the neck, the right middle finger, 
bilateral hearing loss, and the elbow.  Increased evaluations 
were also denied for a left knee disability, a left hip 
disorder, a lower back disability, and a left ankle disorder.  
Upon receiving notification of that action, the veteran 
appealed to the Board for review.

In March 2000, the Board reviewed the veteran's appeal and 
issued a decision with respect to the issues involving 
service connection.  Essentially, the veteran's appeal was 
denied.  With respect to the issues involving increased 
ratings, the Board concluded that additional evidentiary 
development was required, and those issues were remanded to 
the RO for that development.

After accomplishing some of the development requested, the RO 
reviewed the evidence and issued a rating action in April 
2003.  In that action, the RO granted an increased evaluation 
for his lower back disability.  The rating was increased from 
10 to 20 percent.  Because this rating increase is not a full 
grant of the benefit sought on appeal because a higher rating 
is available, the issue remains before the Board.  That is, 
on a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Additionally, the RO reclassified the issue 
involving the left knee and assigned a separate disability 
for arthritis of the left knee.  The remaining issues 
appealed were denied by the RO and the claim has since been 
returned to the Board for review.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002), was enacted.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In this instance, the local VA regional office sent the 
veteran a letter informing him of the VCAA.  However, the 
Supplemental Statement of the Case, issued in April 2003, did 
not mention the VCAA nor did it provide to him a copy of the 
regulations or the citations thereto.  Additionally, in the 
letter sent to the veteran, the RO gave the veteran sixty 
days to respond to that letter.  However, under the law 
passed by Congress, claimants are entitled to a one-year 
period of time to respond to a VCAA notice.  A Federal 
Appeals Court, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007 through 02-7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2002) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed Cir. 2003) (reviewing a related Board regulation 
(38 C.F.R. § 19.9)).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) with respect to 
responding to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
prior to the statutory one-year period provided for response.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, and of significance in this instance, the rating 
criteria for lower back disabilities, along with the number 
classification thereof, have changed.  

A review of the examinations accomplished in December 2000 
does not indicate whether the veteran's complete claims 
folder and medical records were reviewed.  The Board notes 
that the examiner who examined the veteran for the VA Joints 
Exam admitted that no prior studies were reviewed for 
comparison.  The RO is advised that the Board is obligated by 
law to ensure that the RO complies with its directives.  The 
Court has stated that the Board is responsible for entering a 
final decision on behalf of the Secretary in claims for 
entitlement to veterans' benefits and that as such, remand 
instructions to the RO from the Board must be complied with - 
said compliance by the RO being neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Hence, since the RO failed to review the veteran's prior 
medical records, the Board finds that the RO did not comply 
with the Board's instructions.  Thus, the claim must be 
remanded to the RO for further processing in accordance with 
the Board's previous remand and the Court's instructions.

Also, with regard to the examinations, the Board notes that 
evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2002), where applicable.  Under 38 C.F.R. § 4.40 (2002), 
functional loss due to pain and weakness supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), Court expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In that case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

Therefore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca, 8 Vet. App. 
at 204-7 (1995).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all VA Medical Centers and private 
facilities from which he has received 
treatment for disabilities involving the 
lower back, the left knee, the left hip, 
and the left ankle, since January 2000 to 
the present.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2002).

2.  The physicians who conducted the last 
VA examinations of the lower back, left 
knee, left hip, and left ankle should 
review the claims folder and state what, 
if any, changes they would make in their 
examination findings based on that 
review.  The claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician(s) 
designated to examine the veteran.  

3.  The RO should review the claims 
folder and ensure that development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical reports.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002), along with Paralyzed 
Veterans of America are fully complied 
with and satisfied.  

Thereafter, the RO should readjudicate the claims.  The RO is 
reminded that it must readjudicate the veteran's back claim 
under the older and new rating criteria; it must also apply 
the new rating criteria numerical designations.  The 
appellant is hereby notified that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



